Citation Nr: 1307224	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-03 775	)	DATE


On appeal from the decision of the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased initial rating for bipolar disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased initial rating for right retropatellar pain syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased initial rating for left retropatellar pain syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The Veteran had active service from September 1997 to September 2001, and from September 2004 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri granted service connection for the disabilities at issue.  The Veteran appealed the assigned ratings.  


FINDING OF FACT

On February 14, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal, and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


